Citation Nr: 0630721	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1963 to October 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an August 2005 decision, the Board determined that the 
criteria for eligibility for a schedular TDIU had not been 
met.  At the same time, the Board determined that the 
criteria had been met for referral to the Director, 
Compensation and Pension (C&P) Service, for consideration of 
a TDIU rating on an extraschedular basis.  Accordingly, the 
Board remanded that matter to the regional office (RO) so 
that the referral could be accomplished.  The action 
requested in the Board's remand has been completed and this 
matter is now ready for further appellate review.


FINDINGS OF FACT

1.  The record reflects that the veteran has an eighth grade 
education and has variously worked in maintenance, 
construction, and as a truck driver; the veteran has not been 
gainfully employed since March 2001.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling, diabetes 
mellitus, currently rated as 20 percent disabling, and status 
post appendectomy and fractured pelvis, each noncompensably 
evaluated.

3.  The veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his 
education and occupational experience.  

4.  Based on the evidence of record, the veteran's disability 
picture is so unusual or exceptional as to render impractical 
the application of the regular schedular standards for 
determining entitlement to TDIU.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant the 
benefit sought, any failure to notify and/or develop the 
claim under the VCAA cannot be considered prejudicial to the 
veteran.

As was noted above, in an August 2005 decision, the Board 
determined that the criteria for eligibility for a schedular 
TDIU had not been met.  At the same time, the Board 
determined that the criteria had been met for referral to the 
Director, C&P Service, for consideration of a TDIU rating on 
an extraschedular basis.  Accordingly, the Board remanded 
that matter to the RO so that the referral could be 
accomplished.  A March 2006 opinion was thereafter obtained 
from the Director of the C&P Service, which denied an 
extraschedular evaluation based on individual 
unemployability.  The Director found that the veteran's most 
severe disabilities were nonservice-connected and were the 
main cause for his inability to be gainfully employed.  

The RO then issued a Supplemental Statement of the Case 
(SSOC) in May 2006 denying TDIU on an extraschedular basis.  
The case has been returned to the Board for the continuation 
of appellate review.

The Board once again notes that service connection is in 
effect for PTSD, rated 30 percent disabling, diabetes 
mellitus, currently rated as 20 percent disabling, and status 
post appendectomy and fractured pelvis, each noncompensably 
evaluated.

The Board also continues to note that medical records in the 
claims file document that the veteran's PTSD creates marked 
interference with employment, and in fact, his most recent 
employment as a truck driver was adversely affected by 
episodes of anger.

In May 2003, the claims file indicates that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits based on his PTSD, bilateral shoulder derangement, 
degenerative disc disease, and carpal tunnel syndrome.  SSA 
and the Department of Veterans Affairs (VA) examination 
records further reflect that the veteran has an eighth grade 
education and worked in construction and as a truck driver.  

The veteran's original claim for a TDIU indicates that he has 
variously worked in maintenance and as a truck driver, and 
has not been gainfully employed since March 2001.  

VA treatment and examination records over the period of July 
2001 to December 2004 reflect global assessment of 
functioning (GAF) scale scores of 40 in July 2001, 60 in 
January 2002, 49 in May 2002, 50 in September 2002, 55 in 
December 2002 and May 2003, 50 in January 2004, 55 in April 
2004, and 60 in September and December 2004.  

The record also contains the March 2002 opinion of Dr. I. 
that the veteran's psychiatric issues alone would be 
sufficient to render the veteran totally disabled, and the 
May 2002 VA PTSD examiner's opinion that the veteran's 
industrial adaptability seemed quite guarded secondary to 
PTSD symptoms and medical issues.  

While the Board appreciates the reasoning of the Director of 
the C&P Service and the fact that Dr. I. is not a 
psychiatrist, the Board continues to be impressed by the fact 
that VA physician's have diagnosed PTSD as the veteran's 
primary Axis I psychiatric disorder, and Dr. I. has squarely 
noted that the veteran's nonservice-connected physical 
disabilities have rendered him totally disabled but just as 
unequivocally opined that his psychiatric issues alone would 
be sufficient to render the veteran totally disabled.  The 
Board also finds this conclusion to be consistent with the 
May 2002 VA PTSD examiner's opinion that the veteran's 
industrial adaptability was quite guarded secondary to both 
his PTSD symptoms and medical issues, and there is no medical 
opinion that specifically contradicts the opinion of Dr. I. 
and the May 2002 PTSD examiner.  

Thus, the Board does not find that a preponderance of the 
evidence is against the claim.  

The Board also finds that the veteran's disability picture is 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards for 
determining entitlement to TDIU.

Accordingly, giving the veteran the benefit of the doubt, the 
Board will conclude that the veteran's service-connected 
disabilities preclude substantially gainful employment 
consistent with the veteran's education and occupational 
experience, and that entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability on an extraschedular basis is warranted.


ORDER

TDIU on an extraschedular basis is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


